     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.485 Page 1 of 23



 1   Steve Hoffman (SBN 237466)
     Law Office of Steve Hoffman
 2   180 Broadway, Suite 1810
     San Diego, CA 92101
 3   Tel: 619.677.3015/Fax: 888.320.9384
     shoffmanlaw@gmail.com
 4

 5   Attorneys for Plaintiff Thomas Rainey
     and Judy Rainey on behalf of Colleen Garot
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
       THOMAS RAINEY and JUDY           ) Case No.: 19-cv-01650-H-AGS
11     RAINEY, Co-Conservators, on      )
       behalf of COLLEEN GAROT          ) FOURTH AMENDED
12                                      ) COMPLAINT
                    Plaintiff,          ) 1. Deliberate Indifference to a
13     v.                               )
                                        ) Substantial Risk of Harm to
14     COUNTY OF SAN DIEGO,             ) Health (42 U.S.C. § 1983, 8th &
       WILLIAM D. GORE, in his official ) 14th Am. of U.S. Constitution, and
15     capacity; STEVEN BLOCK,          ) Ca. Gov. Code § 845.6)
       ARTHUR DOHERTY, QUOC             )
16     TRAN, M.D.; MICHAEL              ) 2. Liability for Unconstitutional
       STEWART, PH.D.; FRIEDRIKE        )
17     VON LINTIG, M.D.; ANGELITO       ) Custom, Practice, or Policy (42
       DELA CRUZ;; YAOWALUCK            ) U.S.C. § 1983)
18     HAGG; SUSAN ANGUITAY,            )
       LEAH GACHE; SUSAN CONRAD; ) 3. Professional Negligence
19     MYRA RADA-GRAGASIN;              )
       CHRISTINE ESER; M. GERMONO; ) 4. Failure to Summon Medical
20     MELISSA GRANT; MABEL             )
       DOMINGO; MA ESTAVILLO;           ) Care (California Government
21     EDNA GOMEZ-SANCHEZ;              ) Code § 845.6)
       HELEN SALTER; COASTAL            )
22     HOSPITALIST MEDICAL              ) 5. Negligence (California
       ASSOCIATES, INC.,a professional  ) Government Code § 844.6(d))
23     corporation; LIBERTY             )
       HEALTHCARE OF CALIFORNIA, )
24     INC., a professional corporation ) JURY TRIAL DEMANDED
                                        )
25                  Defendants.         )
                                        )
26                                      )
                                        )
27                                      )
                                        )
28                                      )

                                            -1-
     Plaintiff’s Fourth Amended Complaint           Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.486 Page 2 of 23



 1                                JURISDICTION AND VENUE
 2          1.      This is a lawsuit for money damages under 42 U.S.C. § 1983, et seq.,
 3   and the Eighth and Fourteenth Amendments to the United States Constitution, for
 4   the violations of Ms. Garot’s constitutional rights by deputies, employees and agents
 5   of the San Diego County Sheriff’s Department. Jurisdiction therefore arises under
 6   28 U.S.C. §§ 1331 and 1343.
 7          2.      Plaintiff also asserts state law claims of negligence and failure to
 8   summon medical care. The Court has supplemental jurisdiction over the state law
 9   claim under 28 U.S.C. § 1367(a).
10          3.      As a prerequisite to filing this complaint, on October 11, 2018, Plaintiff
11   filed a Claim for Damages, pursuant to Government Code § 910, with the County of
12   San Diego. The claim was rejected on November 27, 2018.
13          4.      Venue in this Court is proper under 28 U.S.C. § 1391(b). The incident
14   giving rise to the claims in this lawsuit took place in the County of San Diego.
15                                          PARTIES
16          5.      Plaintiffs Thomas Rainey and Judy Rainey are co-conservators of
17   Colleen Garot, appointed by the Superior Court of California, County of San Diego.
18   Thomas Rainey and Judy Rainey bring this complaint pursuant to Fed. R. Civ. P.
19   17(c)(1)(C). Colleen Garot is an incompetent adult individual who resides in San
20   Diego County, California.
21          6.      Defendant County of San Diego is a public entity, a county in the State
22   of California and was the employer of Defendants Block, Doherty, Hagg, Anguitay,
23   Gache, Conrad, Rada-Gragasin, Eser, Germano, Grant, Domingo, Estavillo, Gomez-
24   Sanchez, and Salter at all times relevant to this lawsuit. Under its authority,
25   Defendant County of San Diego operates and manages the Vista Detention Facility
26   and the Los Colinas Detention Facility, and is, and was at all relevant times
27   mentioned herein, responsible for the actions and/or inactions and the policies,
28


                                                -2-
     Plaintiff’s Fourth Amended Complaint                   Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.487 Page 3 of 23



 1   procedures and practices/customs of the Vista Detention Facility and the Los Colinas
 2   Detention Facility, and their respective employees and/or agent.
 3          7.      Plaintiff is informed and believes and thereon alleges that Defendant
 4   Deputy Steven Block (Block). previously sued herein as “DOE 1” is a resident of
 5   the County of San Diego, State of California.
 6          8.      Plaintiff is informed and believes and thereon alleges that Defendant
 7   Deputy Arthur Doherty (Doherty). previously sued herein as “DOE 2” is a resident
 8   of the County of San Diego, State of California.
 9          9.      Plaintiff is informed and believes and thereon alleges that Defendant
10   Quoc Tran, M.D., (“Dr. Tran”) previously sued herein as “DOE 3”, is a resident of
11   the County of San Diego, State of California and is a physician duly licensed by the
12   State of California to practice medicine and/or surgery in said state, under License
13   No. 76581, and at all relevant times herein was rendering healthcare services to
14   Plaintiff Colleen Garot.
15          10.     Plaintiff is informed and believes and thereon alleges that Defendant
16   Michael Stewart, Ph.D., (“Dr. Stewart”) previously sued herein as “DOE 4” is a
17   resident of the County of San Diego, State of California and is a psychologist duly
18   licensed by the State of California to practice psychology in said state, under License
19   No. 15615, and at all relevant times herein was rendering psychological services to
20   Plaintiff Colleen Garot.
21          11.     Plaintiff is informed and believes and thereon alleges that Defendant
22   Friedrike Von Lintig, M.D., (“Dr. Von Lintig”) previously sued herein as “DOE 5”
23   is a resident of the County of San Diego, State of California and is a physician duly
24   licensed by the State of California to practice medicine and/or surgery in said state,
25   under License No. 84284, and at all relevant times herein was rendering healthcare
26   services to Plaintiff Colleen Garot.
27          12.     Plaintiff is informed and believes and thereon alleges that Defendant
28   Angelito Dela Cruz, (Dela Cruz) previously sued herein as “DOE 6” is a resident of

                                              -3-
     Plaintiff’s Fourth Amended Complaint                 Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.488 Page 4 of 23



 1   the County of San Diego, State of California and is a nurse practitioner duly licensed
 2   by the State of California to practice medicine in said state, under License No.
 3   778039, and at all relevant times herein was rendering healthcare services to Plaintiff
 4   Colleen Garot.
 5          13.     Plaintiff is informed and believes and thereon alleges that Defendants
 6   Dr. Tran, Dr. Michael Stewart, Dr. Von Lintig and Angelito Dela Cruz were at all
 7   time relevant were the agents or ostensible agents for Defendant County of San
 8   Diego, and were acting under color of law. Defendants Dr. Tran, Dr. Stewart, Dr.
 9   Von Lintig and Angelito Dela Cruz are sued in their individual capacity.
10          14.     Plaintiff is informed and believes and thereon alleges that Defendant
11   Yaowaluck Hagg, R.N. (Haag) previously sued herein as “DOE 7” is a resident of
12   the County of San Diego, State of California and is a nurse duly licensed by the State
13   of California, and at all relevant times herein was rendering healthcare services to
14   Plaintiff Colleen Garot.
15          15.     Plaintiff is informed and believes and thereon alleges that Defendant
16   Susan Anguitay, R.N. (Anitguay) previously sued herein as “DOE 8” is a resident
17   of the County of San Diego, State of California and is a nurse duly licensed by the
18   State of California, and at all relevant times herein was rendering healthcare services
19   to Plaintiff Colleen Garot.
20          16.     Plaintiff is informed and believes and thereon alleges that Defendant
21   Leah Gache, R.N. (Gache) previously sued herein as “DOE 9” is a resident of the
22   County of San Diego, State of California and is a nurse duly licensed by the State of
23   California, and at all relevant times herein was rendering healthcare services to
24   Plaintiff Colleen Garot.
25          17.     Plaintiff is informed and believes and thereon alleges that Defendant
26   Susan Conrad, R.N. (Conrad) previously sued herein as “DOE 10” is a resident of
27   the County of San Diego, State of California and is a nurse duly licensed by the State
28   of California, and at all relevant times herein was rendering healthcare services to

                                              -4-
     Plaintiff’s Fourth Amended Complaint                 Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.489 Page 5 of 23



 1   Plaintiff Colleen Garot.
 2          18.     Plaintiff is informed and believes and thereon alleges that Defendant
 3   Myra Rada-Gragasin, R.N. (Rada-Gragasin) previously sued herein as “DOE 11” is
 4   a resident of the County of San Diego, State of California and is a nurse duly licensed
 5   by the State of California, and at all relevant times herein was rendering healthcare
 6   services to Plaintiff Colleen Garot.
 7          19.     Plaintiff is informed and believes and thereon alleges that Defendant
 8   Christine Eser, R.N. (Eser) previously sued herein as “DOE 12” is a resident of the
 9   County of San Diego, State of California and is a nurse duly licensed by the State of
10   California, and at all relevant times herein was rendering healthcare services to
11   Plaintiff Colleen Garot.
12          20.     Plaintiff is informed and believes and thereon alleges that Defendant
13   M, Germono, R.N. (Germono) previously sued herein as “DOE 13” is a resident of
14   the County of San Diego, State of California and is a nurse duly licensed by the State
15   of California, and at all relevant times herein was rendering healthcare services to
16   Plaintiff Colleen Garot.
17          21.     Plaintiff is informed and believes and thereon alleges that Defendant,
18   Melissa Grant, R.N. (Grant) previously sued herein as “DOE 14” is a resident of the
19   County of San Diego, State of California and is a nurse duly licensed by the State of
20   California, and at all relevant times herein was rendering healthcare services to
21   Plaintiff Colleen Garot.
22          22.     Plaintiff is informed and believes and thereon alleges that Defendant
23   Mabel Domingo, R.N. (Domingo) previously sued herein as “DOE 15” is a resident
24   of the County of San Diego, State of California and is a nurse duly licensed by the
25   State of California, and at all relevant times herein was rendering healthcare services
26   to Plaintiff Colleen Garot.
27          23.     Plaintiff is informed and believes and thereon alleges that Defendant
28   Ma Estavillo, R.N. (Estavillo) previously sued herein as “DOE 16” is a resident of

                                              -5-
     Plaintiff’s Fourth Amended Complaint                 Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.490 Page 6 of 23



 1   the County of San Diego, State of California and is a nurse duly licensed by the State
 2   of California, and at all relevant times herein was rendering healthcare services to
 3   Plaintiff Colleen Garot.
 4          24.     Plaintiff is informed and believes and thereon alleges that Defendant
 5   Deputy Edna Gomez-Sanchez. (Gomez-Sanchez) previously sued herein as “DOE
 6   17” is a resident of the County of San Diego, State of California.
 7          25.     Plaintiff is informed and believes and thereon alleges that Defendant
 8   Deputy Helen Salter. (Salter) previously sued herein as “DOE 18” is a resident of
 9   the County of San Diego, State of California.
10          26.     Plaintiff is informed and believe and thereon alleges that Defendant
11   Coastal Hospitalist Medical Associates, Inc., previously sued herein as “DOE 19” is
12   a California corporation, and doing business in California under Corporate Entity
13   No. C2313257, as a medical corporation. Coastal Hospitalist Medical Associates is
14   headquartered and operating in the County of San Diego, State of California and at
15   all relevant times herein was rendering healthcare services to Plaintiff Colleen Garot.
16   Plaintiff is informed and believes Defendants Dr. Tran, Dr. Von Lintig and Angelito
17   Dela Cruz were agents or employees of Coastal Hospitalist Medical Associates, and
18   at all relevant times were acting within the course and scope of their employment
19   with Coastal Hospitalist Medical Associates.
20          27.     Plaintiff is informed and believe and thereon alleges that Defendant
21   Liberty Healthcare of California, previously sued herein as “DOE 20” is a California
22   corporation, and doing business in California under Corporate Entity No. C3615093,
23   as a medical corporation. Liberty Healthcare of California, Inc. is headquartered and
24   operating in the County of San Diego, State of California and at all relevant times
25   herein was rendering healthcare services to Plaintiff Colleen Garot. Plaintiff is
26   informed and believes that Defendant Dr. Stewart was an agent or employee of
27   Liberty Healthcare of California, Inc. and at all relevant times was acting within the
28   course and scope of his employment with Liberty Healthcare of California, Inc.

                                              -6-
     Plaintiff’s Fourth Amended Complaint                 Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.491 Page 7 of 23



 1          28.     Plaintiff is informed and believes and thereon alleges that the Nurses
 2   Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono, Grant, Domino,
 3   and Estavillo, and Deputy Block, Deputy Doherty, Deputy Gomez-Sanchez, and
 4   Deputy Salter and were at all time relevant were employees of Defendant County of
 5   San Diego and performed the relevant acts within the course and scope of their
 6   employment as employees of the County of San Diego. These nurse defendants and
 7   Deputy defendants performed these acts under the color and pretense of the statutes,
 8   ordinances, regulations, customs and usages of the State of California. These nurse
 9   defendants and Deputy Block, Deputy Doherty, Deputy Gomez-Sanchez and Deputy
10   Salter are sued in their individual capacities (as to the claims under section 1983)
11   and as employees of the County of San Diego (as to the state law claim).
12          29.     Defendant William Gore was, at all relevant times, the Sheriff of the
13   County of San Diego, the highest position in the San Diego County Sheriff’s
14   Department. As Sheriff, Defendant Gore was responsible for the hiring, screening,
15   training, retention, supervision, discipline, counseling, and control of all San Diego
16   County Sheriff’s Department custodial employees and/or agents, and medical staff.
17   At all times relevant, Defendant William Gore was acting under color of law.
18          30.     At all times relevant to this complaint, Defendant William Gore was
19   the policy-maker for the San Diego Sheriff’s Department (hereinafter “Sheriff’s”)
20   and responsible for promulgation of the policies and procedures and allowance of
21   the practices/customs pursuant to which the acts of the Sheriff’s Department alleged
22   herein were committed, as well as the supervision and control of officers who are or
23   were employed by the Sheriff’s, who are under his command and/or who report to
24   him.
25   ///
26   ///
27   ///
28   ///

                                              -7-
     Plaintiff’s Fourth Amended Complaint                 Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.492 Page 8 of 23



 1                                  FACTUAL ALLEGATIONS
 2          31.     On April 13, 2018, while acting in the course and scope of their
 3   employment, San Diego Sheriff’s Deputies Block and Doherty were dispatched to
 4   Colleen Garot’s residence at 1624 N. Coast Highway 101 in Encinitas, County of
 5   San Diego, California, to evict Ms. Garot. At some point – either before or after
 6   encountering Ms. Garot – the Sheriff’s Block and Doherty discovered Ms. Garot had
 7   an outstanding warrant for her arrest.
 8          32.     When Block and Doherty arrived at Ms. Garot’s residence, they found
 9   her with obvious and severe facial and head injuries, including a black left eye and
10   bruising, abrasions and redness to her forehead. Ms. Garot also had obvious bruising
11   on her arms and feet. It appeared to the Sheriff’s deputies that Ms. Garot had been
12   a victim of assault. Ms. Garot told Deputy Doherty that she had been “very unwell.”
13   Doherty then asked Garot “[w]here’d you get the black eye?” Garot responded that
14   “she had a very weird affliction.” Doherty asked no further questions about her facial
15   injuries or health.
16          33.     Although it was obvious that Ms. Garot needed immediate medical
17   attention, Block and Doherty did not request an ambulance or paramedic to the
18   scene. Instead, they arrested Ms. Garot based on the outstanding warrant and
19   transported her to the county jail.
20          34.     Ms. Garot was booked at the jail, and her booking photograph clearly
21   shows a severe black eye and bruising / abrasions on her forehead. See attached
22   Exhibit A.
23          35.     Nurse Yaowaluck Hagg performed an intake assessment of Ms. Garot
24   and filled out the Standard Medical Screening form. The first question on the
25   screening form asks if the inmate has “been injured, hurt or in an accident in the last
26   72 hours?” Despite the obvious signs of trauma to her face and head (and the
27   Sheriff’s deputies’ belief that Ms. Garot had been the victim of an assault), the
28   response on the intake form was “N.”

                                              -8-
     Plaintiff’s Fourth Amended Complaint                 Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.493 Page 9 of 23



 1           36.    Another question on the screening form was “Do you have any major
 2   medical problems?” The response listed is “claims neurological disorder.” Even
 3   though Ms. Garot had obvious head trauma and claimed a neurological disorder, Ms.
 4   Garot was not seen or examined by a medical doctor.
 5           37.    The screening form notes that Ms. Garot denied the black eye was from
 6   an injury, but said it was from her neurological disorder. Ms. Garot claimed that the
 7   abrasions and redness on her forehead was from a fall 5 days prior.
 8           38.    Approximately 12 hours later, Ms. Garot was seen by Nurse
 9   Practitioner Angelito Dela Cruz who noted the bruising around Ms. Garot’s left eye
10   and on her forehead. The form memorializing Ms. Garot’s encounter with the
11   County employee provides that Ms. Garot claimed the injuries were from her
12   husband. Ms. Garot was not given any further medical treatment.
13           39.    The following morning, April 14, 2018, at about 7:00 a.m., Deputy
14   Gomez-Sanchez brought Collen Garot in for another evaluation by Nurse Anguitay.
15   Ms. Garot had fallen and stated that “kinda I lost consciousness when I fell.” The
16   black eye was noted as “racoon left eye” and the abrasions to her forehead were
17   noted. A bump on the back of Ms. Garot’s head was noted from this recent fall. Ms.
18   Garot was given an ice pack and told to “give back ice pack to deputy, when done.”
19           40.    Plaintiff is informed and believes and thereon alleges that Deputy
20   Gomez-Sanchez was monitoring Collen Garot in the common area later that day on
21   April 14, 2018 when Ms. Garot displayed clear signs of disorientation and unsteady
22   gait.
23           41.    At approximately 11:00 p.m. on April 14, 2018, Dr. Tran examined Ms.
24   Garot. The record from that encounter notes that Ms. Garot had “chronic unsteady
25   gait” and tremors, and “multiple bruises on face, left periorbital swelling.” Ms.
26   Garot was returned to her cell with order to be on the “lower bunk/tier” and to
27   “continue to monitor.”
28


                                              -9-
     Plaintiff’s Fourth Amended Complaint                Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.494 Page 10 of 23



 1           42.     At approximately 1:18 p.m. on April 14, 2018, Nurse Leah Gache noted
 2    to please check on welfare, if not released from custody and patient still shaky admit
 3    to MOB or transfer to LCDRF.
 4           43.     The following day, April 15, 2018, Ms. Garot was “agitated and
 5    uncooperative,” made “repeated, nonsensical statements” to the staff, and was
 6    placed in a “safety cell.” Deputy Salter authored the safety cell placement incident
 7    report indicating the placement in the safety cell was appropriate.
 8           44.     Nurse Susan Conrad did an initial check on April 15, 2018, at
 9    approximately 11:30 a.m. Nurse Myra Rada-Gragasin did a safety evaluation on
10    April 15, at approximately 11:24 a.m.
11           45.     At approximately 5:00 p.m. on April 15, 2018, psychologist Dr.
12    Michael Stewart examined Ms. Garot in her “safety cell.” The psychologist noted
13    that Ms. Garot needed prompting to cover herself appropriately and evidenced
14    “significant disorganized” thought process and made contradicting and odd
15    statements. Ms. Garot thought she was in a store and hallucinated, believing a
16    dragonfly was on her arm and that she was seeing a cowboy. The psychologist noted
17    that Ms. Garot was “low risk” and there should be a follow up in one day. Ms. Garot
18    received no medical treatment.
19           46.     During the night of April 15 and early morning hours of April 16, 2018,
20    Ms. Garot repeatedly asked the deputies to let her out of her cell. At approximately
21    12:30 a.m., Ms. Garot was observed with “shakes.” Ms. Garot denied having drug
22    or alcohol withdraw symptoms. Again, the bruising to Ms. Garot’s eye was noted.
23    Bruising on Ms. Garot’s chest and shoulders was also noted. Ms. Garot again said
24    that the bruises were from a fall prior to her incarceration. Nurses Christine Eser, M.
25    Germono, Melissa Grant, Mabel Domino, and Ma Estavillo were involved in safety
26    cell evaluations during the night of April 15 and morning hours of April 16, 2018.
27    Deputies known only by their ARJIS Numbers 0055, 0708, 1068, 3260, 3418, 3458,
28


                                               - 10 -
      Plaintiff’s Fourth Amended Complaint                  Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.495 Page 11 of 23



 1    3656, 4023, 4704, 5407, 6047, 6247 and 3760 or 3260 all performed Las Colinas
 2    safety cell checks on Ms. Garot.
 3           47.     At approximately 6:30 a.m. on April 16, 2018, Ms. Garot was observed
 4    walking around her cell naked and attempted to climb the wall. Later that morning
 5    at approximately 11:00 a.m., Ms. Garot was observed naked and delusional. The
 6    black eye was again noted, and “no acute [m]edical issues [were] noted at this time.”
 7    Friedrike Von Lintig, M.D. evaluated Ms. Garot in the morning of April 16, 2018.
 8           48.     At approximately 11:20 on April 16, 2018, another County employee
 9    checked Ms. Garot in her safety cell for a seizure. Ms. Garot was found in her cell
10    laying on her back with “foamy like saliva coming out from her mouth.” Deputy
11    #5208 opened the door to the safety cell. Ms. Garot did not respond when her name
12    was called but she was moaning. She was placed on her right side and “mild jerky
13    movements to upper part of body” were noted. The black eye was again noted.
14    Finally, after three days, paramedics were called and Ms. Garot was taken to the
15    emergency room at Sharp Memorial Hospital.
16           49.     Sharp diagnosed Ms. Garot with a left basilar skull fracture, acute
17    hypoxemic respiratory failure, encephalopathy after traumatic brain injury, subdural
18    hematoma and seizure.
19           50.     As a direct and proximate result of the defendants’ failure to obtain or
20    furnish medical care to Ms. Garot when multiple employees knew or had reason to
21    know that she had suffered from severe head trauma, Ms. Garot is now completely
22    incapacitated and has suffered damages including but not limited to past and future
23    medical and related expenses and general damages.
24                                  FIRST CAUSE OF ACTION
25      Deliberate Indifference to a Substantial Risk of Harm to Health and Safety
26          (42 U.S.C. § 1983, 8th and 14th Amendment of the U.S. Constitution)
27     Against Dep. Steven Block, Dep. Arthur Doherty, Quac Tran, M.D., Michael
28     Stewart, Ph.D., Friedrike Von Lintig, M.D., Angelito Dela Cruz, Yaowalukc

                                                - 11 -
      Plaintiff’s Fourth Amended Complaint                  Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.496 Page 12 of 23



 1      Hagg, Susan Anguitay, Leah Gache, Susan Conrad, Myra Rada-Gragasin,
 2     Christine Eser, M. Germono, Melissa Grant, Mabel Domingo, Ma Estavillo,
 3                        Dep. Edna Gomez-Sanchez, Dep. Helen Salter
 4           51.     Plaintiff repeats and re-alleges each and every allegation in paragraphs
 5    above in this Third Amended Complaint with the same force and effect as if fully
 6    set forth herein.
 7           52.     From the time Ms. Garot was arrested and booked into detention by the
 8    County of San Diego, Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito
 9    Dela Cruz, Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono,
10    Grant, Domino, and Estavillo, Deputies Block, Doherty, Gomez-Sanchez, and Salter
11    repeatedly denied Ms. Garot proper medical care in repeated violation of her 8 th and
12    14th Amendment Constitutional rights.
13           53.     Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito Dela Cruz,
14    Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono, Grant,
15    Domingo, and Estavillo, all licensed medical professionals, examined and observed
16    Garot during the period she was in custody at the San Diego County jails, yet took
17    no action to provide further treatment or medical care, other than an ice pack.
18    Deputies Block, Doherty, Gomez-Sanchez, and Salter all observed Garot’s condition
19    and injuries and failed to summon further medical care. These defendants knew Ms.
20    Garot was in urgent need of medical attention and treatment, and did not provide or
21    summon it.
22           54.     Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito Dela Cruz,
23    Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono, Grant,
24    Domino, and Estavillo, Deputies Block, Doherty, Gomez-Sanchez, and Salter knew
25    there was a substantial risk to Ms. Garot’s health if she went untreated, but
26    repeatedly refused to treat her or summon care.
27    ///
28    ///

                                                - 12 -
      Plaintiff’s Fourth Amended Complaint                  Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.497 Page 13 of 23



 1           55.     As the result of the repeated denial of medical care, Ms. Garot spent her
 2    time in Defendants’ custody in unnecessary and excruciating pain, suffering, and
 3    agony.
 4           56.     The denial of medical treatment to Ms. Garot exacerbated her condition
 5    to the point where her life was placed in jeopardy.
 6           57.     Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito Dela Cruz,
 7    Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono, Grant,
 8    Domino, and Estavillo, and Deputies Gomez Block, Doherty, Gomez-Sanchez, and
 9    Salter, by ignoring Ms. Garot and by failing to provide proper medical attention,
10    acted with deliberate indifference to a serious health condition and Ms. Garot’s
11    medical needs.
12           58.     If Ms. Garot is deemed to be a convicted inmate, Defendants by their
13    acts of deliberate indifference in failing to provide medical care to treat Ms. Garot’s
14    serious medical condition, the conduct thereof constitutes cruel and unusual
15    punishment in violation of the Eighth Amendment of the U.S. Constitution.
16           59.     If Ms. Garot is deemed to be a pretrial detainee, Defendants by their
17    acts of deliberate indifference in failing to provide medical care to treat Ms. Garot’s
18    serious medical condition, the conduct thereof constitutes cruel and unusual
19    punishment in violation of the Due Process Clause of the Fourteenth Amendment of
20    the U.S. Constitution.
21           60.     Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito Dela Cruz,
22    Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono, Grant,
23    Domino, and Estavillo, Deputies Block, Doherty, Gomez-Sanchez, and Salter were
24    deliberately indifferent to Ms. Garot’s serious medical needs. It is clear that a
25    reasonable County employee / agent (whether jail employee / agent or Sheriff’s
26    deputy)/ostensible agent / consulting physician / consulting psychologist / consulting
27    nurse practitioner that by denying medical care, Ms. Garot exposed to undue
28    suffering and threat of tangible residual injury. Defendants Dr. Tran, Dr. Stewart,

                                                - 13 -
      Plaintiff’s Fourth Amended Complaint                   Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.498 Page 14 of 23



 1    Dr. Von Lintig, Angelito Dela Cruz, Nurses Hagg, Anguitay, Gache, Conrad, Rada-
 2    Gragasin, Eser, Germono, Grant, Domino, and Estavillo, Deputies Block, Doherty,
 3    Gomez-Sanchez and Salter intentionally denied Ms. Garot proper medical care by
 4    failing to treat, timely refer to a doctor, or timely transfer Ms. Garot for proper
 5    medical care, causing her to suffer for approximately three days.
 6           61.     Had Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito Dela
 7    Cruz, Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono,
 8    Grant, Domino, and Estavillo, Deputes Block, Doherty, Gomez-Sanchez, and Salter
 9    not acted with deliberate indifference to Ms. Garot’s obvious, serious health needs
10    and provided medical attention, Ms. Garot would not presently be completely
11    incapacitated and would not have suffered the damages alleged herein.
12           62.     The damages Ms. Garot suffered were easily avoidable.               By
13    perpetuating, sanctioning, tolerating, and ratifying the outrageous conduct and other
14    wrongful acts, Defendants acted with intentional, reckless, and callous disregard for
15    Ms. Garot’s well-being and her Constitutional as well as human rights.
16           63.     Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito Dela Cruz,
17    Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono, Grant,
18    Domino, and Estavillo, Deputies Block, Doherty, Gomez-Sanchez, and Salter’s acts
19    and omissions violated Ms. Garot’s Constitutional rights guaranteed under the
20    Eighth and Fourteenth Amendments to the U.S. Constitution. Defendants Dr. Tran,
21    Dr. Stewart, Dr. Von Lintig, Angelito Dela Cruz, Nurses Hagg, Anguitay, Gache,
22    Conrad, Rada-Gragasin, Eser, Germono, Grant, Domino, and Estavillo, Deputies
23    Block, Doherty, Gomez-Sanchez, and Salter knew that by failing to treat Ms. Garot,
24    additional, serious injury was likely to occur.
25           64.     Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito Dela Cruz,
26    Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono, Grant,
27    Domino, and Estavillo, Deputies Block, Doherty, Gomez-Sanchez, and Salter are
28


                                               - 14 -
      Plaintiff’s Fourth Amended Complaint                Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.499 Page 15 of 23



 1    each liable to Ms. Garot for compensatory and punitive damages under 42. U.S.C.
 2    §1983.
 3                                 SECOND CAUSE OF ACTION
 4           Liability for Unconstitutional Custom or Policy (42 U.S.C. § 1983)
 5              Against Defendants County of San Diego and William D. Gore
 6           65.     Plaintiff repeats and re-alleges each and every allegation in paragraphs
 7    above in this Third Amended Complaint with the same force and effect as if fully
 8    set forth herein.
 9           66.     The San Diego County Grand Jury found in a report on San Diego
10    County Jails filed June 1, 2016 that “Policies and procedures for screening,
11    placement, and monitoring of detainees were obviously inadequate and need to be
12    improved.”
13           67.     On July 26, 2019, a jury found San Diego County Deputies and nurses
14    employed by the County of San Diego liable for negligence after another detainee at
15    a San Diego jail, David Collins, was booked into the jail on November 18, 2016.
16    Collins alleged that he was booked with a noticeable abrasion on his forehead.
17    Collins further alleged that he was medically evaluated by County employees and
18    determined “fit for jail” and placed in to a holding cell, as was Garot. Collins further
19    alleged that while in custody, he suffered multiple significant falls, was disoriented
20    and had an unsteady gait, and yet San Diego County employees failed to obtain
21    emergency medical attention, instead placing him in a sobering cell. Collins alleged
22    that jail personnel finally called 9-1-1 the afternoon of November 19, 2016. Collins
23    later was found to have a brain injury and is permanently disabled.
24           68.     The San Diego County Sheriff’s Department Detention Services
25    Bureau Policy and Procedure Manual contains no specific procedure for having
26    detainees with visible head injuries to be examined by a medical doctor.
27           69.     On and for some time prior to April 13, 2018 (and continuing to the
28    present date), Defendants deprived Ms. Garot of the rights and liberties secured to

                                                - 15 -
      Plaintiff’s Fourth Amended Complaint                  Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.500 Page 16 of 23



 1    her by the Fourth and Fourteenth Amendments to the U.S. Constitution, in that said
 2    Defendants and their supervising and managerial employees, agents, and
 3    representatives, acting with deliberate indifference to the rights and liberties of Ms.
 4    Garot and persons in her class, situation, and comparable position in particular,
 5    knowingly maintained, enforced, and applied an official recognized custom, policy,
 6    and practice of:
 7                   A.     Inadequately staffing its facilities with medical personnel
 8                          thereby showing deliberate indifference to the serious health
 9                          needs of its inmates, including Ms. Garot;
10                   B.     Inadequately supervising, training, controlling, and assigning
11                          employees, including Sheriff’s deputies and medical staff
12                          stationed at detention facilities;
13                   C.     Maintaining grossly inadequate procedures and protocols in the
14                          event inmates facing a serious medical condition, including skull
15                          fractures and traumatic brain injuries;
16                   D.     Withholding not only urgent life sustaining medical care, but
17                          routine care to inmates in need of medical care.
18           70.     By reason of Defendants’ policies and practices, Ms. Garot suffered
19    severe medical injury, including, but not limited to, complete incapacitation as a
20    result of an untreated skull fracture and traumatic brain injury.
21           71.     Defendants, together with other unidentified officials, had either actual
22    or constructive knowledge of the deficient policies, procedures, practices, and
23    customs alleged in the paragraphs above.            Despite having knowledge of the
24    deficiencies, Defendants condoned, tolerated, and through actions and inactions,
25    thereby ratified those policies. Defendants also acted with deliberate indifference to
26    the foreseeable effects and consequences of these policies with respect to the
27    Constitutional rights of Ms. Garot, and others similarly situated.
28    ///

                                                 - 16 -
      Plaintiff’s Fourth Amended Complaint                       Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.501 Page 17 of 23



 1              72.   By perpetuating, sanctioning, tolerating, and ratifying the outrageous
 2    conduct and other wrongful acts, Defendants acted with intentional, reckless, and
 3    callous disregard for Ms. Garot’s well-being and her Constitutional as well as human
 4    rights.
 5              73.   Furthermore, the policies, practices, and customs implemented and
 6    maintained and still tolerated by Defendants, were affirmatively and linked to and
 7    were a significantly influential force behind Ms. Garot’s injury.
 8              74.   Accordingly, Defendants County of San Diego and William D. Gore,
 9    in his official capacity as the final policy maker, are liable to Ms. Garot for
10    compensatory damage under 42 U.S.C. § 1983.
11                                  THIRD CAUSE OF ACTION
12                                      Professional Negligence
13       Against Quac Tran, M.D., Michael Stewart, Ph.D., Friedrike Von Lintig,
14      M.D., Angelito Dela Cruz, Yaowalukc Hagg, Susan Anguitay, Leah Gache,
15     Susan Conrad, Myra Rada-Gragasin, Christine Eser, M. Germono, Melissa
16    Grant, Mabel Domingo, Ma Estavillo, Coastal Hospitalist Medical Associates,
17          Inc., Liberty Healthcare of California, Inc., and County of San Diego
18              75.   Plaintiff repeats and re-alleges each and every allegation in paragraphs
19    above in this Third Amended Complaint with the same force and effect as if fully
20    set forth herein.
21              76.   Defendant employed Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito
22    Dela Cruz, Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono,
23    Grant, Domino, and Estavillo to medically evaluate, care for and treat Ms. Garot and
24    do all things necessary in connection therewith. Defendants, and each of them,
25    undertook said employment and undertook and agreed to medically evaluate, care
26    for and treat Ms. Garot and do all things necessary in connection therewith.
27              77.   Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito Dela Cruz,
28    Nurses Hagg, Anguitay, Gache, , Conrad, Rada-Gragasin, Eser, Germono, Grant,

                                                 - 17 -
      Plaintiff’s Fourth Amended Complaint                   Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.502 Page 18 of 23



 1    Domino, and Estavillo, and each of them, so negligently and carelessly examined,
 2    diagnosed, treated, failed to treat, and manage Ms. Garot’s care so as to allow and
 3    cause the damages more fully set forth above.
 4           78.     The negligence and carelessness of Defendants Dr. Tran, Dr. Stewart,
 5    Dr. Von Lintig, Angelito Dela Cruz, Nurses Hagg, Anguitay, Gache, , Conrad, Rada-
 6    Gragasin, Eser, Germono, Grant, Domino, and Estavillo, and each of them, consisted
 7    of their failure to use that degree of skill and care ordinarily used by healthcare
 8    professionals engaged in the practice of their profession in the same or similar
 9    locality and under the same or similar circumstances.
10           79.     Defendants, and each of them, have a duty to operate and manage their
11    detention facilities in a manner so as to prevent the acts and/or omissions alleged
12    herein. Defendants owed Ms. Garot, as an inmate in Defendants’ custody, care, and
13    control, a duty of due care to protect her health and physical safety.
14           80.     Defendants Dr. Tran, Dr. Stewart, Dr. Von Lintig, Angelito Dela Cruz,
15    Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin, Eser, Germono, Grant,
16    Domino, and Estavillo, were negligent and their conduct fell below a reasonable
17    standard of care when they failed in their duties as custodians or health care
18    providers to Ms. Garot. It was foreseeable that as a result of Defendants’ acts and
19    omissions, as described above, Ms. Garot’s condition would worsen, resulting in her
20    physical injuries and suffering. Defendants’ breach proximately caused injuries and
21    damages to Ms. Garot as Plaintiff claims herein.         Defendants were negligent
22    pursuant to California Government Code § 844.6(d).
23           81.     Pursuant to Cal. Gov’t. Code § 815.2, Defendant County of San Diego
24    is liable for injury proximately caused by an act or omission of an employee of the
25    public entity within the scope of his employment if the act or omission would have
26    given rise to a cause of action against that employee.
27           82.     Defendant Coastal Hospitalist Medical Associates, Inc. is vicariously
28    liable for the acts of Dr. Tran, Dr. Von Lintig and Angelito Dela Cruz.

                                               - 18 -
      Plaintiff’s Fourth Amended Complaint                 Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.503 Page 19 of 23



 1           83.     Defendant Liberty Healthcare of California, Inc. is vicariously liable
 2    for the acts of Defendants Dr. Stewart.
 3           84.     As a result of the negligence and carelessness of defendants, and each
 4    of them, Plaintiff Colleen Garot was hurt and injured in her health, strength and
 5    activity, sustaining injury to her body, and shock and injury to his nervous system
 6    and person, all of which have caused and continue to cause said plaintiff permanent
 7    injury in her health and physical ability, and will cause plaintiff physical, mental and
 8    nervous pain and suffering, fright, grief, anxiety and apprehension, all to her general
 9    damage in an amount in excess of the jurisdictional limits of this court. As a further
10    result of the negligence and carelessness of defendants, and each of them, Plaintiff
11    Colleen Garot was required to and did employ physicians, surgeons and other
12    healthcare providers to examine, treat and care for him and did incur medical,
13    nursing, and incidental expenses. The exact amount of such expense is unknown to
14    plaintiff at this time, and inasmuch as the same is continuing and ongoing, plaintiff
15    will seek leave of the court to prove said amount at the time of trial.
16                                FOURTH CAUSE OF ACTION
17                                Failure to Summon Medical Care
18     Against Defendant Nurses Hagg, Anguitay, Gache, Conrad, Rada-Gragasin,
19         Eser, Germono, Grant, Domino, and Estavillo, Deputy Block, Deputy
20      Doherty, Deputy Gomez-Sanchez, Deputy Salter, and County of San Diego
21           85.     Plaintiff repeats and re-alleges each and every allegation in paragraphs
22    above in this Third Amended Complaint with the same force and effect as if fully
23    set forth herein.
24           86.     Defendants had, or had reason to have, actual knowledge that Ms. Garot
25    was in need of medical care for her serious medical condition, a skull fracture and
26    traumatic brain injury, and evidenced by Ms. Garot’s black eye, head abrasions, and
27    incoherence.
28


                                                - 19 -
      Plaintiff’s Fourth Amended Complaint                  Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.504 Page 20 of 23



 1           87.     California Government Code § 845.6 creates an affirmative duty for jail
 2    officers “to furnish or obtain medical care for a prisoner in his custody.” Ms. Garot
 3    desperately required prompt medical attention from Defendants. Defendants had
 4    actual or constructive knowledge of Ms. Garot’s need for prompt medical attention
 5    and deliberately chose to not furnish care to Ms. Garot. Defendants failed to
 6    discharge the duty imposed upon them by California Government Code § 845.6. As
 7    a direct and proximate result of Defendants’ acts and/or omissions, described herein,
 8    Ms. Garot suffered severe physical injury, as set forth above.
 9           88.     Defendant County of San Diego is liable for their employees’ breaches
10    of duty to summon required medical care while acting in the course and scope of
11    their employment.
12           89.     As a result of the negligence and carelessness of defendants, and each
13    of them, Plaintiff Colleen Garot was hurt and injured in her health, strength and
14    activity, sustaining injury to her body, and shock and injury to his nervous system
15    and person, all of which have caused and continue to cause said plaintiff permanent
16    injury in his health and physical ability, and will cause plaintiff physical, mental and
17    nervous pain and suffering, fright, grief, anxiety and apprehension, all to her general
18    damage in an amount in excess of the jurisdictional limits of this court. As a further
19    result of the negligence and carelessness of defendants, and each of them, Plaintiff
20    Colleen Garot was required to and did employ physicians, surgeons and other
21    healthcare providers to examine, treat and care for him and did incur medical,
22    nursing, and incidental expenses. The exact amount of such expense is unknown to
23    plaintiff at this time, and inasmuch as the same is continuing and ongoing, plaintiff
24    will seek leave of the court to prove said amount at the time of trial.
25    ///
26    ///
27    ///
28    ///

                                               - 20 -
      Plaintiff’s Fourth Amended Complaint                  Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.505 Page 21 of 23



 1                                  FIFTH CAUSE OF ACTION
 2                                           Negligence
 3       Against Deputy Block, Deputy Doherty, Deputy Gomez-Sanchez, Deputy
 4                                 Salter, and County of San Diego
 5           90.     Plaintiff realleges and incorporates by reference the paragraphs stated
 6    above.
 7           91.     At all times relevant, Deputy Gomez-Sanchez, Deputy Salter, and the
 8    employees and agents of Defendant County of San Diego, and each of them, had a
 9    duty to exercise prudent care in the conduct of their activities or businesses.
10           92.     In particular, it was the duty of Defendant Deputy Gomez-Sanchez,
11    Deputy Salter, and the County of San Diego, and each of them, to exercise
12    reasonable care with respect to evaluating the need for and obtaining emergency
13    medical care for Ms. Garot.
14           93.     Defendant Deputy Gomez-Sanchez, Deputy Salter, breached their
15    duties and were careless, negligent, wanton, reckless, and performed unlawful acts
16    and/or omissions.
17           94.     As a direct and proximate result of Defendants’ acts and/or omissions,
18    described herein, Ms. Garot suffered severe physical injury, as set forth above. Thus,
19    Plaintiff is entitled to compensatory damages in an amount to be proven at trial.
20           95.     Pursuant to Cal. Gov’t. Code § 815.2, Defendant County of San Diego
21    is liable for injury proximately caused by an act or omission of an employee of the
22    public entity within the scope of his employment if the act or omission would have
23    given rise to a cause of action against that employee under 42. U.S.C. §1983.
24           96.     As a result of the negligence and carelessness of defendants, and each
25    of them, Plaintiff Colleen Garot was hurt and injured in her health, strength and
26    activity, sustaining injury to her body, and shock and injury to her nervous system
27    and person, all of which have caused and continue to cause said plaintiff permanent
28    injury in her health and physical ability, and will cause plaintiff physical, mental and

                                                - 21 -
      Plaintiff’s Fourth Amended Complaint                  Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.506 Page 22 of 23



 1    nervous pain and suffering, fright, grief, anxiety and apprehension, all to her general
 2    damage in an amount in excess of the jurisdictional limits of this court. As a further
 3    result of the negligence and carelessness of defendants, and each of them, Plaintiff
 4    Colleen Garot was required to and did employ physicians, surgeons and other
 5    healthcare providers to examine, treat and care for her and did incur medical,
 6    nursing, and incidental expenses. The exact amount of such expense is unknown to
 7    plaintiff at this time, and inasmuch as the same is continuing and ongoing, plaintiff
 8    will seek leave of the court to prove said amount at the time of trial.
 9                                     PRAYER FOR RELIEF
10           WHEREFORE, Plaintiff requests entry of judgment in her favor and against
11    Defendants as follows:
12                   1.     For compensatory and general damages according to proof;
13                   2.     For punitive damages against Quac Tran, M.D., Michael
14                          Stewart, Ph.D., Friedrike Von Lintig, M.D., Angelito Dela
15                          Cruz, Yaowalukc Hagg, Susan Anguitay, Leah Gache, Susan
16                          Conrad, Myra Rada-Gragasin, Christine Eser, M. Germono,
17                          Melissa Grant, Mabel Domingo, Ma Estavillo, Dep. Edna
18                          Gomez-Sanchez, Dep. Helen Salter, for the First Cause of
19                          Action;
20                   3.     For interest;
21                   4.     For reasonable costs of suit and attorneys’ fees pursuant to 42
22                          U.S.C. Section 1988; and
23                   5.     For such further and other relief as the Court may deem just,
24                          proper, and appropriate.
25

26                             SIGNATURE ON FOLLOWING PAGE
27

28


                                                - 22 -
      Plaintiff’s Fourth Amended Complaint                   Case Nos.: 19cv01650 H (AGS)
     Case 3:19-cv-01650-H-AGS Document 50-1 Filed 11/10/20 PageID.507 Page 23 of 23



 1                                           LAW OFFICE OF STEVE HOFFMAN
 2

 3
      Dated: November 10, 2020                        Law Office of Steve Hoffman
 4

 5                                                    s/Steve Hoffman
                                                      Attorneys for Plaintiff
 6                                                    Email: shoffmanlaw@gmail.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             - 23 -
      Plaintiff’s Fourth Amended Complaint                  Case Nos.: 19cv01650 H (AGS)
